United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brush Prairie, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-716
Issued: June 4, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 31, 2013 appellant filed a timely appeal from a January 18, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s
compensation benefits as of June 20, 2012.
FACTUAL HISTORY
Appellant, a 50-year-old rural mail carrier, experienced throbbing in her right ankle and
right heel while driving her mail vehicle on June 25, 2011. She filed a claim on June 27, 2011,

1

5 U.S.C. § 8101 et seq.

which OWCP accepted for right ankle tendinitis.
temporary total disability compensation.

Appellant stopped work and received

In an October 10, 2011 report, Dr. Steven T. Lu, a treating physician, Board-certified in
internal medicine, advised that appellant had acute left and right-sided Achilles tendinitis and
right plantar fasciitis and was undergoing physical therapy. He prescribed medication and
recommended treatment with an orthopedic specialist.
In a January 19, 2012 report, Dr. Lu noted that appellant had been seen by a
neurosurgeon to rule out potential lumbar disc disease, as causing pain to her left leg. He
reiterated that she was experiencing left and right Achilles tendinitis and right-sided plantar
fasciitis. Dr. Lu placed appellant on restrictions and opined that she was able to do light,
sedentary duty which required limited walking.
In order to determine appellant’s current condition and ascertain whether she still had
residuals from her accepted right ankle tendinitis, OWCP referred her for a second opinion
examination with Dr. Aleksandar Curcin, Board-certified in orthopedic surgery.
In a
February 25, 2012 report, Dr. Curcin reviewed the medical history and the statement of accepted
facts and listed findings on examination. He found that appellant’s accepted right ankle
tendinitis condition had resolved and that she had no residuals from her June 25, 2011 accepted
injury.2 Dr. Curcin noted her description of her current pain complaints and that she presented
for examination with bilateral auxiliary crutches. He noted that appellant was able to bear
weight on both lower extremities and did not use the crutches in a typical swing-through fashion.
Appellant walked across the examining room without her crutches, walking on the tiptoes of the
right side, stating that if she placed the heel on the floor it caused pain. Dr. Curcin related that
she had no evidence of swelling, deformity, skin discoloration, or differences in temperature of
the left and right lower extremities, but reported that light touch palpation was exquisitely tender.
He explained that tenosynovitis and tendinitis were two separate conditions, but often occurred
simultaneously. Appellant’s accepted right ankle tendinitis, as well as the tenosynovitis had
resolved. He concluded, based on examination findings, including negative diagnostic imaging
studies and on the medical records documenting appropriate treatment that the tenosynovitis
condition resolved within 10 to 12 weeks. Appellant was no longer temporarily totally disabled
and could perform the full scope of her date-of-injury job.
In a February 17, 2012 report, Dr. Matthew J. Gambee, Board-certified in orthopedic
surgery, stated that appellant was capable of returning to work in her normal capacity as a mail
carrier.
In reports dated February 17, March 19, April 6 and 16, 2012, Dr. Lu reiterated his
previous findings and conclusions.
On May 17, 2012 OWCP issued a notice of proposed termination of compensation. It
found that the weight of the medical opinion was represented by Dr. Curcin who found that her
accepted right ankle tendinitis condition had resolved and that she had no work-related residuals.
2

Dr. Curcin also found that appellant had sustained a tenosynovitis condition which had resolved; this condition,
however, was not accepted by OWCP.

2

In an April 23, 2012 report, received by OWCP on May 25, 2012, Dr. Lu reiterated that
appellant had right and left Achilles tendinitis and right plantar fasciitis. He advised that she was
ambulating with a cane and was awaiting authorization for an ankle immobilizer medication.
Dr. Lu asserted that her tendinitis remained unchanged.
By decision dated June 20, 2012, OWCP terminated appellant’s compensation benefits,
finding that Dr. Curcin’s referral opinion represented the weight of the medical evidence.
On July 18, 2012 appellant requested an oral hearing, which was held on
November 5, 2012. In a May 30, 2012 report, Dr. Lu stated that she continued to experience
right heel and right calf pain related to the Achilles tendon. He noted that appellant had an
independent medical evaluation which found that her current tendinitis was not a work-related
condition. Dr. Lu advised that she had responded poorly to treatment with physical therapy and
medication, which he considered “puzzling.”
By decision dated January 18, 2013, an OWCP hearing representative affirmed the
June 20, 2012 termination decision.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.3 This burden
of proof includes the necessity of furnishing rationalized medical opinion evidence which is
based on a proper factual and medical history.4
ANALYSIS
Appellant’s claim was accepted by OWCP for tendinitis of the right ankle. In a
February 25, 2012 report, Dr. Curcin found that she had no residuals of her accepted right ankle
tendinitis and that her accepted condition had resolved. He based his opinion on examination
findings, a review of the medical records, which substantiated that appellant had received
appropriate treatment and negative diagnostic testing. Dr. Curcin found that she was no longer
disabled and that she was capable of performing her usual job as a mail carrier. OWCP relied on
Dr. Curcin’s opinion in its June 20, 2012 decision, finding that appellant had no residuals or
disability causally related to her right ankle tendinitis condition.
The Board finds that Dr. Curcin’s opinion is well rationalized and based on an accurate
history, a review of the medical records and findings from physical examination. The medical
evidence establishes that appellant no longer has any residuals of her accepted right ankle
tendinitis. Dr. Curcin’s opinion is sufficiently probative, rationalized and based upon a proper
factual background. The Board therefore finds that his opinion constitutes the weight of medical
opinion and supports OWCP’s June 20, 2012 decision to terminate benefits.

3

Mohamed Yunis, 42 ECAB 325, 334 (1991).

4

J.M., 58 ECAB 478 (2007).

3

Appellant subsequently requested an oral hearing and submitted the May 30, 2012 report
from Dr. Lu who related that she continued to experience right heel and right calf pain related to
the Achilles tendon and noted that an independent medical evaluation had determined that her
current tendinitis was not a work-related condition. Dr. Lu stated that he was puzzled as to why
appellant had responded poorly to physical therapy. He did not specifically address the report of
Dr. Curcin or provide a rationalized opinion, with objective findings, as to whether she continued
to be disabled or had residuals of her June 25, 2011 injury. Dr. Lu did not provide a wellreasoned explanation addressing how appellant’s accepted right ankle tendinitis caused her
ongoing symptoms or disability. OWCP’s determination that she did not have any employmentrelated disability or residuals stemming from her accepted right ankle condition will be
affirmed.5
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation benefits.
ORDER
IT IS HEREBY ORDERED THAT the January 18, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 4, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board
5

The Board notes that appellant submitted additional evidence to the record following the June 23, 2009 OWCP
decision. The Board’s jurisdiction is limited to a review of evidence which was before OWCP at the time of its final
review. 20 C.F.R. § 501.2(c).

4

